Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement (this “Agreement”) is entered into as of May 20,
2010 by and between Dex One Corporation (“Dex”), R.H. Donnelley Inc. (“RHD”),
Dex Media West, Inc. (“DMW”) and Dex Media East, Inc. (“DME”) (collectively,
hereinafter the “Company”), and David C. Swanson (the “Executive” and together
with the Company, the “Parties”).
     WHEREAS, the Executive has been employed by the Company under that certain
Amended and Restated Employment Agreement, dated December 31, 2008, by and
between the Executive and the Company, as amended (the “Employment Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to those terms in the Employment Agreement;
     WHEREAS, Executive’s employment with the Company will terminate by
agreement of the Executive and the Company (the “Separation”), effective as of
May 28, 2010 (the “Separation Date”); and
     WHEREAS, the Parties desire to enter into this Agreement in order to set
forth the definitive rights and obligations of the Parties in connection with
the Separation.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which the Parties acknowledge, the Company and the Executive
agree as follows:
     1. Separation Date. Effective as of the Separation Date, Executive shall
retire from his position as a director and Chairman of the Board of Directors
and as the Chief Executive Officer of the Company and any other offices which he
holds at the Company or any of its subsidiaries and shall cease to be employed
by the Company. After the Separation Date, the Executive shall not represent
himself as being an employee, officer, agent or representative of the Company
for any purpose. The Parties acknowledge and agree that this termination of
employment is pursuant to and covered by Section 8(d) of the Employment
Agreement.
     2. Payment Obligations. The Parties acknowledge and agree that, provided,
except with regard to clause (a) below, this Agreement is signed and not revoked
by the Executive pursuant to Section 18(d), and so long as the Executive
continues to comply with Sections 8 and 9 of this Agreement, the Executive shall
receive the following payments in full satisfaction of the amounts due and owing
to him under the Employment Agreement:
          (a) Base Salary and Accrued Vacation. Executive shall receive his Base
Salary through the Separation Date in accordance with the Company’s normal
payroll practices, less (i) all applicable withholding taxes and (ii) other
customary payroll deductions authorized by the Executive. The parties
acknowledge and agree that Executive has five (5) weeks of accrued but unused
vacation that will be paid to Executive in his final regular payroll check.
          (b) Prorated 2010 Annual Bonus. Executive shall receive a pro rata
payment of his actual 2010 bonus (the “Bonus”) reflecting his employment through
May 31, 2010, which pro ration shall be calculated in accordance with
Section 8(c)(i) of the Employment Agreement. The Bonus will be paid at the same
time annual bonuses are generally paid to employees, but no

 



--------------------------------------------------------------------------------



 



later than March 15, 2011. The Bonus payment shall be reduced by (i) all
applicable withholding taxes and (ii) other customary payroll deductions
authorized by the Executive.
          (c) Severance Payment. Executive shall receive six million four
hundred forty-six thousand two hundred fifty dollars ($6,446,250) (the
“Severance Payment”) less (i) all applicable withholding taxes and (ii) other
customary payroll deductions authorized by the Executive. The Severance Payment
will be paid to Executive within fourteen (14) business days following the
Executive’s execution of this Agreement, but in no event later than seventy-four
(74) days following the Separation Date.
          (d) Health, Medical, Dental and Long-Term Disability Insurance. Until
the first to occur of May 31, 2013 or the date on which the Executive becomes
employed or self-employed, provided that serving as a director on a board or
consulting on a part-time basis shall not constitute self-employment for such
purposes (the “Benefits Termination Date”), the Company shall reimburse the
Executive for the additional costs, including any additional tax costs
associated with such reimbursements, of obtaining health, medical and dental
insurance and long term disability insurance benefits equivalent (e.g., for
health, medical and dental, family coverage versus employee only) to the plans
in which he currently participates as follows: (i) the Company shall reimburse
Executive for the additional costs in continuing group health, medical and
dental benefits under COBRA for a period of eighteen (18) months from the
Separation Date (“COBRA Benefit Continuation Period”) or, if COBRA is not
available or is not adequate, the actual costs associated with any other
coverage that may be necessary to obtain such equivalent coverage, provided that
such costs are consistent with the costs generally available on a competitive
basis for such coverage; (ii) for the period immediately following the end of
the 18-month COBRA Benefit Continuation Period (the “Post-COBRA Period”),
Executive shall also be entitled to be reimbursed for the additional actual
costs of obtaining equivalent health, medical and dental insurance coverage
through an insurance policy or policies he purchases on his own, provided that
such costs are consistent with the costs generally available on a competitive
basis for such coverage; and (iii) the Company shall reimburse Executive for the
actual costs incurred by Executive in obtaining an individual long term
disability insurance policy equivalent in coverage to the coverage that
Executive currently has through the Company, provided that such costs are
consistent with the costs generally available on a competitive basis for such
coverage.
     Executive shall bear full responsibility for applying for COBRA coverage
and for obtaining coverage under any other insurance policy subject to
reimbursement under this Section 2(d), and nothing herein shall constitute a
guarantee of COBRA continuation coverage or benefits or a guarantee of
eligibility for health, dental or long term disability insurance coverage.
Reimbursements under this Section 2(d) shall be made on a monthly basis, but in
no event later than the last day of the calendar year following the year in
which the expenses were incurred. Under no circumstances will Executive be
entitled to a cash payment or other benefit in lieu of reimbursements for the
actual costs of premiums for health, dental or long term disability coverage
hereunder. The amount of expenses eligible for reimbursement during any calendar
year shall not be affected by the amount of expenses eligible for reimbursement
in any other calendar year. Executive shall provide the Company with notice of
any subsequent employment or self-employment under which equivalent health,
dental or disability insurance becomes available within thirty (30) days of
commencement.

2



--------------------------------------------------------------------------------



 



          (e) Until the first to occur of December 31, 2013, or the date on
which comparable life insurance coverage is available to Executive in connection
with his subsequent employment or self-employment, the Company shall reimburse
Executive for the actual costs incurred by Executive, including any additional
tax costs associated with such reimbursements, in obtaining term life insurance
coverage equivalent in coverage to the coverage Executive currently has through
the Company. Executive shall bear full responsibility for applying for life
insurance coverage subject to reimbursement under this Section 2(e), and nothing
herein shall constitute a guarantee of eligibility for life insurance coverage.
Reimbursements under this Section 2(e) shall be made on a monthly basis but in
no event later than the last day of the calendar year following the year in
which the expenses were incurred. Under no circumstances will Executive be
entitled to a cash payment or other benefit in lieu of reimbursements for the
actual costs of premiums for term life insurance coverage hereunder. The amount
of expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year. Executive shall provide the Company with notice of any subsequent
employment or self-employment under which equivalent life insurance coverage
becomes available within thirty (30) days of commencement such employment.
          (f) Until the Benefits Termination Date, the Company shall reimburse
Executive, including any additional tax costs associated with such
reimbursements, for expenses (i) at the annual rate of eight thousand three
hundred forty dollars ($8,340) for dues for continuing his health club and
country club memberships, (ii) relating to financial planning services, up to a
maximum amount per year of fourteen thousand seven hundred fourteen dollars
($14,714), (iii) executive health at the annual rate of $1,585; and
(iv) reimbursement of expenses relating to outplacement services, subject to a
maximum total reimbursement of $25,000. In connection with reimbursements under
Section 2(f)(i) and (ii), under no circumstances will Executive be entitled to a
cash payment or other benefit in lieu of such reimbursements and the amount of
expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year.
     3. SARs. Following the Separation Date, Executive shall have no interest in
the Company or any of its affiliates or subsidiaries other than 25,320 currently
unvested Stock Appreciation Rights (“SARs”) issued pursuant to that certain
Stock Appreciation Rights Agreement dated March 1, 2010 (the “SAR Agreement”)
which SAR’s will vest on March 1, 2011 and may be exercised thereafter by
Executive until June 1, 2011 at which time any and all unexercised SARs shall
terminate. For the avoidance of doubt 278,521 currently unvested stock
appreciation rights shall terminate. The SARs shall continue to be governed by
the SAR Agreement and the Dex One Corporation Equity Incentive Plan.
     4. 2009 LTIP. Executive shall continue to participate in the Company’s 2009
LTIP and shall be eligible to receive a payment of up to three million four
hundred eighty-five thousand seven hundred fifty dollars ($3,485,750) on or
about March 15, 2012 subject to the satisfaction of the performance standards
under the 2009 LTIP. Executive acknowledges that any such payments will be in
complete satisfaction of any amounts owed pursuant to the 2009 LTIP and that
following such payment the Executive shall have no further rights thereunder.
Any payments made under the 2009 LTIP shall be reduced by all applicable
withholding taxes.

3



--------------------------------------------------------------------------------



 



     5. Retirement Plans.
          (a) SERP. Pursuant to the SERP dated December 31, 2008, and amended
April 21, 2009 (the “SERP”) and the R.H. Donnelley Pension Benefit Equalization
Plan, as amended and restated January 1, 2008 (the “PBEP”) Executive shall be
paid $5,703,183.50 on December 1, 2010, of which $1,326.921.99 shall be
attributable to the PBEP and the remainder ($4,376,261.51) attributable to the
SERP. In addition, Executive shall be paid his benefits under the R.H. Donnelley
Retirement Account in accordance with its terms. The parties acknowledge that
the foregoing amounts are in complete satisfaction and settlement of any amounts
owed pursuant to the SERP and PBEP and following such payments neither party
shall have any further rights or obligations under such plans.
          (b) Restoration Plan. Pursuant to the R.H. Donnelley Corporation
Restoration Plan, effective January 1, 2009 (the “Restoration Plan”) the
Executive shall be paid the balance of Executive’s Account under the Restoration
Plan which shall be paid in the seventh month following the Separation Date.
Executive acknowledges that such payments are in complete satisfaction of any
amounts owed pursuant to the Restoration Plan and that following such payment
the Executive shall have no further rights thereunder.
     6. Certain Payments.
          (a) If any payment or benefits received or to be received by Executive
pursuant to this Agreement in connection with a change in ownership or control,
within the meaning defined in Section 280G of the Internal Revenue Code (the
“Code”) (or any successor provision thereto), (such payments or benefits,
excluding the Gross-Up Payment, as hereinafter defined, shall hereinafter be
referred to as the “Total Payments”) will be subject to an excise tax as
provided for in Section 4999 of the Code (the “Excise Tax”), the Company shall
pay to Executive an additional amount no later than the due date for Executive’s
tax return with respect to such Excise Tax (the “Gross-Up Payment”) such that
the net amount retained by Executive, after deduction of any Excise Tax on the
Total Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Total Payments;
provided, however, that if the Total Payments are less than 360% of the
Executive’s Base Amount, as defined in Section 280G(b)(3) of the Code, the
Executive shall not be entitled to the Gross-Up Payment, and the Total Payments
shall be reduced as provided for in Section 10(d) below.
          (b) For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
acting as the “Auditor”, as defined below, such payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable

4



--------------------------------------------------------------------------------



 



compensation, or are otherwise not subject to the Excise Tax, and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to pay federal income tax
at the actual marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
actual marginal rate of taxation on the Separation Date net of the actual
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.
          (c) In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, Executive shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (including that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by Executive to
the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by Executive with
respect to such excess) at the time that the amount of such excess is finally
determined. Executive and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.
          (d) If the Total Payments would constitute an “excess parachute
payment”, but are less than 360% of the Base Amount, such payments shall be
reduced to the largest amount that may be paid to the Executive without the
imposition of the Excise Tax or the disallowance as deductions to the Company
under Section 280G of the Code of any such payments. Unless Executive shall have
given prior written notice to the Company specifying a different order, the
Company shall reduce or eliminate the payments or benefits by first reducing or
eliminating the portion of the payments or benefits that are not payable in cash
and then by reducing or eliminating cash payments, in each case, in reverse
chronological order, starting with payments or benefits that are to be paid
farthest in time from the applicable determination of the Auditor (as defined
below). Any written notice given by Executive pursuant to the preceding sentence
shall take precedence over the provisions of any plan, agreement or arrangement
governing Executive’s entitlement and rights to such payments or benefits.
          (e) All determinations under this Section 6 shall be made by a
nationally recognized accounting firm selected by Executive (the “Auditor”), and
the Company shall pay all costs and expenses of the Auditor. The Company shall
cooperate in good faith in making such determinations and in providing the
necessary information for this purpose.
     7. Indemnification. Notwithstanding anything herein to the contrary, the
Company will indemnify Executive (and his legal representative or other
successors) to the fullest extent permitted (including a payment of expenses in
advance of final disposition of a proceeding) by

5



--------------------------------------------------------------------------------



 



applicable law, as in effect at the time of the subject act or omission, or by
the Certificate of Incorporation and By-Laws of the Company, as in effect at
such time or on December 31, 2008, or by the terms of any indemnification
agreement between the Company and Executive, whichever affords or afforded
greatest protection to Executive, and Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers (and to the extent the Company
maintains such an insurance policy or policies, Executive shall be covered by
such policy or policies, in accordance with its or their terms to the maximum
extent of the coverage available for any Company officer or director), against
all costs, charges and expenses whatsoever incurred or sustained by him or his
legal representatives (including but not limited to any judgment entered by a
court of law) at the time such costs, charges and expenses are incurred or
sustained, in connection with any action, suit or proceeding to which Executive
(or his legal representatives or other successors) may be made a party by reason
of his employment with the Company or by reason of his having been a director,
officer or employee of the Company, or any subsidiary of the Company, or his
having served any other enterprise as a director, officer or employee at the
request of the Company. Executive’s rights under this Section 7 shall continue
without time limit for so long as he may be subject to any such liability. For
the avoidance of doubt except as set forth in Section 12, the Company will not
indemnify the Executive in connection with any suit or proceeding by the Company
against the Executive to enforce the terms of this Agreement.
     8. Non-Competition. Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its affiliates and
accordingly agrees that for one year period commencing on the Separation Date:
          (a) Executive will not directly or indirectly engage in any local
directional advertising or marketing (whether in print, electronic, wireless or
other format) business or provide pre-press publishing or utilize digital and
intranet technologies to repurpose print directory information for electronic,
wireless or related distribution, in each case which is in competition with the
business then conducted by the Company or its affiliates, whether such
engagement is as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 5% of the outstanding capital stock of a
publicly traded corporation), consultant, advisor, agent, sales representative
or other participant, in any location in which the Company or any of its
affiliates then conducts any such competing line of business; and
          (b) Executive will not directly or indirectly induce any employee of
the Company or any of its affiliates to engage in any activity in which
Executive is prohibited to engage by this Section, or to terminate his or her
employment with the Company or any of its affiliates, and will not directly or
indirectly employ or offer employment to any person who was employed by the
Company or any of its affiliates unless such person shall have ceased to be
employed by the Company or any of its affiliates for a period of at least
12 months, provided, that, notwithstanding the foregoing, the provisions of this
Section 8(b) shall not be violated by (i) general advertising or solicitation
not specifically targeted at Company-related persons or entities, (ii) the
Executive serving as a reference, upon request, for any employee or former
employee of the Company or any of its subsidiaries or affiliates, provided such
reference is not for an entity that is employing or retaining the Executive; and

6



--------------------------------------------------------------------------------



 



          (c) Executive will not directly or indirectly solicit customers or
suppliers of the Company or its affiliates or induce any such person to
materially reduce or terminate its relationship with the Company.
     For purposes of this Agreement, “directional advertising or marketing”
shall mean advertising or marketing primarily (1) designed for purposes of
directing consumers who are seeking a product or service to providers of that
product or service in order to satisfy such consumer’s previously recognized
need or desire for such product or service and (2) generally delivered by
non-intrusive means; and shall be distinguished from “creative advertising or
marketing,” which is primarily (1) designed to stimulate (as opposed to direct)
demand for products or services in consumers who did not previously recognize
such need or desire for such products or services and (2) generally delivered by
intrusive means.
     It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     9. Confidentiality; Nondisparagement.
          (a) Executive will not at any time disclose or use for his own benefit
or purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, Company or other business organization, entity or
enterprise other than the Company and any of its subsidiaries or affiliates, any
trade secrets, information, data, or other confidential information relating to
customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, manufacturing processes,
financing methods, plans, employees, organizational structure or the business
and affairs of the Company generally, or of any subsidiary or affiliate of the
Company, provided that the foregoing shall not apply to information which is not
unique to the Company or which is generally known to the industry or the public
other than as a result of Executive’s breach of this covenant. Executive
acknowledges that he has returned to the Company all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company and its affiliates, except
for his personal computer (following deletion of all Company specific
information), personal notes, notebooks, rolodexes and diaries. Executive
further agrees that he will not retain or use for his account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the business of the Company or its affiliates.
Notwithstanding the foregoing, the provisions of this Section 9(a) shall not be
violated by the Executive making truthful disclosures in any legal proceeding or
as otherwise required by federal, state, or local law.

7



--------------------------------------------------------------------------------



 



          (b) Executive will not knowingly disparage the reputation of the
Company in a manner that causes or is reasonably likely to cause material harm
to its business; provided, however, that Executive may comply with applicable
legal process without being deemed to have violated this provision.
     10. Material Inducement; Specific Performance.
     Executive acknowledges and agrees that the covenants entered into by
Executive in Section 8 and 9 are essential elements of the Parties’ agreement as
expressed herein, are a material inducement for the Company to enter into this
Agreement and the breach thereof would be a material breach of this Agreement.
Executive further acknowledges and agrees that the Company’s remedies at law for
a breach or threatened breach of any of the provisions of Section 8 or Section 9
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.
     11. Litigation Support. Executive agrees that he will reasonably assist and
cooperate with the Company, at the Company’s sole cost and expense in a manner
so as to not unreasonably interfere with any other employment obligations of
Executive, in connection with the defense or prosecution of any claim that may
be made against or by the Company or its affiliates, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company or its affiliates, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding, to the extent such claims, investigations or
proceedings relate to services performed by Executive, pertinent knowledge
possessed by Executive, or any act or omission by Executive. Executive further
agrees to perform all acts and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Section, at the
Company’s sole cost and expense and in a manner so as to not unreasonably
interfere with any other employment obligations of Executive. If Executive
determines in good faith that separate counsel is necessary in connection with
its compliance with this Section 11 as a result of a bona fide claim filed
against Executive or the Company, then the Company shall pay all reasonable fees
and expenses of such counsel retained by Executive in connection herewith. This
covenant shall expire and be of no further force or effect on June 1, 2012.
     12. Legal Fees. The Company will pay or reimburse Executive, as incurred,
for all legal fees and costs incurred by Executive in enforcing his rights under
the Agreement, unless Executive’s claim was frivolous or was brought or pursued
by Executive in bad faith.
     13. Participation In Other Plans. Except as otherwise provided herein or in
the applicable plan, the Executive’s participation in all other plans of the
Company or previously available to Executive shall cease on the Separation Date.
     14. Receipt of Other Compensation. The Executive acknowledges and agrees
that, other than as specifically set forth in this Agreement, following the
Separation Date, the Executive is not and will not be due any compensation,
including, but not limited to,

8



--------------------------------------------------------------------------------



 



compensation for unpaid salary (except for amounts unpaid and owing for the
Executive’s employment with the Company prior to the Separation Date), unpaid
bonus, severance and accrued or unused vacation time or vacation pay from the
Company or any of its operating divisions, subsidiaries or affiliates. Except as
provided herein, the Executive will not be eligible to participate in any of the
benefit plans of the Company after the Separation Date. However, the Executive
will be entitled to receive benefits which are vested and accrued prior to the
Separation Date pursuant to the employee benefit plans of the Company.
Participation by the Executive in any of the compensation or benefit plans of
the Company as of and after the Separation Date shall be subject to and
determined in accordance with the terms and conditions of such plans, except as
otherwise expressly set forth in this Agreement.
     The Company shall promptly reimburse the Executive for business expenses
incurred in the ordinary course of the Executive’s employment on or before the
Separation Date, but not previously reimbursed, provided the Company’s policies
of documentation and approval are satisfied. Any such reimbursement shall be
paid within 60 days of the Separation Date.
     The Company shall also make available to executive periodic tech support
and administrative support until December 31, 2010.
     15. Death of Executive. If Executive should die while any amount would
still be payable to Executive hereunder if Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the devisee, legatee or other designee of
Executive or, if there is no such designee, to the estate of Executive.
     16. Executive’s Representation and Warranty. On the Separation Date, the
Executive agrees to execute a confirmation that he is not aware of any matters
relating to the Company’s fiscal year 2010, as of and through June 1, 2010, that
would be required to be disclosed in, or that would require a qualification of,
the certificates of the principal executive officer of the Company required to
be filed with the Securities and Exchange Commission pursuant to (i) 18 U.S.C.
§1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, and
(ii) Section 302 of the Sarbanes-Oxley Act of 2002; provided that the Company
will not file such confirmation with the Securities and Exchange Commission, but
will rely on such certificate in connection with its disclosure controls and
procedures.
     17. Code Section 409A.
          (a) Parties’ Intent. It is intended that any amounts payable under
this Agreement shall either be exempt from or comply with the requirements of
Section 409A(a)(2), (3) and (4) of the Internal Revenue Code (the “Code”) and
all regulations, guidance, or other interpretative authority thereunder (the
“Section 409A Requirements”) and shall be interpreted accordingly. To the extent
any of the payments or benefits required under this Agreement are, or in the
opinion of counsel to the Company or Executive, could be interpreted in the
future to create, a nonqualified deferred compensation plan that does not meet
Section 409A Requirements, the Company and Executive hereby agree to execute any
and all amendments to this Agreement or otherwise reform this Agreement as
deemed necessary by either of such counsel, and prepared by counsel to the
Company, to either cause such payments or benefits not

9



--------------------------------------------------------------------------------



 



           to be a nonqualified deferred compensation plan or to meet the
Section 409A Requirements. In amending or reforming this Agreement for Code
Section 409A purposes, the Company shall maintain, to the maximum extent
practicable, the original intent and economic benefit of this Agreement without
subjecting Executive to additional tax or interest; provided further, however,
the Company shall not be obligated to pay any additional material amount to
Executive as a result of such amendment.
          (b) Delayed Distribution to Key Employees. If the Company determines,
in accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Executive is a
Key Employee of the Company on the date his employment with the Company
terminates and that a delay in severance pay and benefits provided under this
Agreement is necessary for compliance with Section 409A(a)(2)(B)(i), then any
severance payments and any continuation of benefits or reimbursement of benefit
costs provided under this Agreement, and not otherwise exempt from Section 409A
(for example as a “short term payment” or as “involuntary severance”), shall be
delayed until the earlier of (i) the first day of the seventh (7th) calendar
month commencing after Executive’s termination of employment, or
(ii) Executive’s death, consistent with and to the extent necessary to meet the
requirements of Code Section 409A (the “409A Delay Period”). In such event, any
such severance payments and the cost of any such continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Executive during the 409A Delay Period shall be paid to Executive in a lump sum
cash amount on the first day of the seventh (7th) month coinciding with or
following the end of the 409A Delay Period. Any amounts delayed by reason of the
prior sentence shall be credited with interest from the scheduled payment date
through the date of actual payment at the Wall Street Journal Prime rate in
effect as of the end of the applicable 409A Delay Period. For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) of that section.
If Executive is identified as a Key Employee on an Identification Date, then
Employee shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.
          (c) Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits following or upon a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service. An event will not be considered a termination of Executive’s employment
if it is reasonably anticipated that Executive will continue to provide services
for the Company or any entity treated as a single employer with the Company for
purposes of Section 409A (as an employee, independent contractor, consultant, or
otherwise) after the event, unless it is reasonably anticipated that the level
of such services after the event will be no more than 20 percent of the average
level of Executive’s services performed over the 36-month period preceding the
event.

10



--------------------------------------------------------------------------------



 



          (d) Separate Payments. Each payment required under this Agreement
shall be considered a separate payment for purposes of determining the
applicability of or exemption from Section 409A.
     18. General Release.
          (a) Except with respect to Executive’s rights under this Agreement,
including, but not limited to the rights under Section 7 hereof, Executive and
Executive’s representatives, successors and assigns release and forever
discharge the Company and its successors, assigns, subsidiaries, affiliates,
directors, officers, executives, employees, attorneys, agents and trustees or
administrators of any Company plan from any and all claims, demands, debts,
damages, injuries, actions or rights of action of any nature whatsoever
(collectively “Executive’s Claims”), whether known or unknown, which Executive
had, now has or may have (provided, however, that Executive’s Claims accruing
after the Separation Date shall not be released hereby) against the Company, its
successors, assigns, subsidiaries, affiliates, directors, officers, executives,
attorneys, agents and trustees or administrators of any Company plan, including,
without limitation, Executive’s Claims relating to or arising out of Executive’s
employment with the Company, or for compensation for such employment, including
any claims for compensation under the Company’s Deferred Compensation Plan or
for severance under any severance plan or practice maintained by the Company
(the “General Release”). Executive represents that Executive has not filed any
action, complaint, charge, grievance or arbitration against the Company or any
of its successors, assigns, subsidiaries, affiliates, directors, officers,
Executives, attorneys, agents and trustees or administrators of any Company
plan.
          (b) Executive covenants that neither Executive, nor any of Executive’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
its successors, assigns, subsidiaries, affiliates, directors, officers,
executives, attorneys, agents and trustees or administrators of any Company plan
any action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are to be released by this General
Release, nor will Executive seek to challenge the validity of this General
Release, except that this covenant not to sue does not affect Executive’s future
right to enforce appropriately in a court of competent jurisdiction the
applicable terms of the Agreement.
          (c) By releasing the claims described in this Section 18(c), Executive
does not waive any claims that cannot be waived as a matter of law, including
without limitation any claims filed with the Equal Employment Opportunity
Commission, the U.S. Department of Labor or claims under the Age Discrimination
in Employment Act that arise after the Effective Date of this Agreement.
          (d) Executive acknowledges that (i) Executive has been advised to
consult with an attorney before executing this Agreement and that Executive has
been advised by an attorney or has knowingly waived Executive’s right to do so,
(ii) Executive has been offered a period of at least twenty-one (21) days to
consider the release of claims included in this Agreement, such period
commencing on May 20, 2010, the date this Agreement was delivered to Executive,
(iii) Executive has a period of seven (7) days from the date he executes this
Agreement within which to revoke it and that this Agreement will not become
effective or

11



--------------------------------------------------------------------------------



 



enforceable until the expiration of this seven (7) day revocation period,
(iv) Executive fully understands the terms and contents of this Agreement and
freely, voluntarily, knowingly and without coercion enters into this Agreement,
and (v) the waiver or release by Executive of rights or claims Executive may
have under Title VII of the Civil Rights Act of 1964, the Executive Separation
Income Security Act of 1974, the Age Discrimination in Employment Act of 1967,
the Older Workers Benefit Protection Act, the Fair Labor Standards Act, the
Americans with Disabilities Act, the Rehabilitation Act, the Worker Adjustment
and Retraining Act (all as amended) and/or any other local, state or federal law
dealing with employment or the termination thereof is knowing and voluntary and,
accordingly, that it shall be a breach of this Agreement to institute any action
or to recover any damages that would be in conflict with or contrary to this
acknowledgment or the releases Executive has granted hereunder. Executive
understands and agrees that the Company’s acknowledgment of this Agreement,
payment of money and other benefits to Executive and Executive’s signing of this
Agreement, does not in any way indicate that Executive has any viable claims
against the Company or that the Company admits any liability whatsoever.
     19. General Provisions.
          (a) Amendment and Waiver. The terms of this Agreement may be modified,
amended, or waived only in a writing signed by both the Company and the
Executive. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a wavier of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
          (b) Governing Law. This Agreement will be governed by the laws of the
State of New York, without regard to its conflict of laws rules.
          (c) Survival; Entire Agreement. All representations and warranties
contained herein and in the LTIP Agreement, the SAR Agreement, the SERP, the
Restoration Plan, the PBEC and the Separation Account shall survive the
execution and delivery of this Agreement. This Agreement, the LTIP Agreement,
the SAR Agreement, the SERP, the Restoration Plan, the PBEC and the Separation
Account contain the complete agreement among the parties hereto and supersede
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, that may have related to the subject matter hereof in
any way, including, without limitation, the Employment Agreement.
          (d) Severability. If any provision or provisions of this Agreement
shall be held invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality or enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired
          (e) Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO.

12



--------------------------------------------------------------------------------



 



          (f) Arbitration. Any dispute between the parties to this Agreement
arising from or relating to the terms of this Agreement (other than as specified
under Section 9 with respect to Sections 7 and 8(a) hereof) shall be submitted
to arbitration in Raleigh, North Carolina, under the auspices of the American
Arbitration Association.
          (g) Successors; Binding Agreement.
     (i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Such assumption
and agreement shall be obtained prior to the effectiveness of any such
succession. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     (ii) This Agreement shall inure to the benefit of and be binding upon
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     (iii) Executive agrees that Dex, RHD, DMW and DME may apportion payments
under this Agreement as determined by Dex’s Chief Financial Officer, provided
that such apportionment shall not relieve the Company of any its obligations
hereunder. The Company may assign this Agreement in whole or in part, including
any payment obligations hereunder, to any of its wholly-owned subsidiaries,
provided that no such assignment shall relieve the Company of any of its
obligations hereunder.
          (h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to
Executive at the address appearing from time to time in the personnel records of
the Company and to the Company at the address of its corporate headquarters,
directed to the attention of the Board with a copy to the Secretary of the
Company, or in either case to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          (i) No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and no such employment, if obtained, or compensation or benefits
payable in connection therewith, shall reduce any amounts or benefits to which
Executive is entitled hereunder except as provided for in Sections 2(d), (e) and
(f).

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

            DEX ONE CORPORATION
      By:   /s/ Mark Hianik         Name:   Mark Hianik        Title:   Senior
Vice President & General Counsel     

            R.H. DONNELLEY INC.
      By:   /s/ Mark Hianik         Name:   Mark Hianik        Title:   Senior
Vice President & General Counsel     

            DEX MEDIA WEST, INC.
      By:   /s/ Mark Hianik         Name:   Mark Hianik
        Title:   Senior Vice President & General Counsel     

            DEX MEDIA EAST, INC.
      By:   /s/ Mark Hianik         Name:   Mark Hianik        Title:   Senior
Vice President & General Counsel     

                  /s/ David C. Swanson       David C. Swanson           

14